                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    STEVE E. LAUREANO,                                             CIVIL ACTION

           Plaintiff,
                                                                   NO. 20-00919-KSM
           v.

    ANDREW SAUL, Commissioner, Social Security
    Administration,

            Defendant.


                                            MEMORANDUM

MARSTON, J.                                                                                 June 30, 2021

          This case arises from the denial of Plaintiff Steve E. Laureano’s claim for Supplemental

Security Income (“SSI”) under Title XVI of the Social Security Act (“SSA”), 42 U.S.C. § 1381

et seq. On April 26, 2019, an Administrative Law Judge (“ALJ”) at the Social Security

Administration found that Mr. Laureano is not disabled under Section 1614(a)(3)(A) of the SSA;

this decision stands as the final decision of the Commissioner of Social Security in this case. (R.

1, 35.) 1 Mr. Laureano sought judicial review of that decision in this Court (Doc. No. 2), and

subsequently moved for summary judgment, arguing that the ALJ’s decision was not supported

by substantial evidence (Doc. No. 13). On May 27, 2020, this Court referred the case to United

States Magistrate Judge Marilyn Heffley for a Report and Recommendation (“R&R”). (Doc. No.

10.) On February 26, 2020, Judge Heffley issued an R&R recommending that Mr. Laureano’s

Request for Review be denied. (Doc. No. 16.) Presently before the Court are Mr. Laureano’s

objections to that R&R. (Doc. No. 17.)



1
    Citations to the administrative record will be indicated by “R.” followed by the page number.
I.     BACKGROUND

       The background of this case is set forth in Judge Heffley’s R&R and is only

recited as necessary to address Mr. Laureano’s objections.

       Mr. Laureano, born November 11, 1971, was 44 years old when he applied for SSI

benefits on June 24, 2016. (R. 21, 34.) Mr. Laureano alleged that he became disabled and

unable to work on February 1, 2006 2 and that he was still disabled at the time of filing. (R. 342.)

He listed arthritis, depression, anxiety, high blood pressure, high cholesterol, asthma, and type

two diabetes as his limiting conditions. (R. 369.) Mr. Laureano does not speak, read, write, or

understand English. (R. 368.) He received regular mental health treatment at Cohmar, Inc. from

counselor Mercedes Rojas and psychiatrist Dr. Bird. (R. 565–696, 1196–1324.) He also

received treatment for his diabetes and related issues at Maria De Los Santos Health Center and

Esperanza Health. (R. 697–728, 929–1185; 43–206, 735–898.)

       On April 26, 2019, the ALJ found that Mr. Laureano was capable of performing light

work as defined in 20 C.F.R. § 416.967(b), with the exception that he was able to frequently use

foot controls. (R. 27.) While Mr. Laureano was unable to return to his previous occupation in

construction, a vocational expert testified at the administrative hearing that there were jobs that

existed in significant numbers in the economy that were suitable for Mr. Laureano, such as

cleaner, marker II, and hand presser. (R. 34–35, 377–78.) Mr. Laureano requested a review of

the ALJ’s decision on June 27, 2019, which was denied on January 3, 2020, making the ALJ’s

decision the final decision of the Commissioner. (R. 1, 336.)

       Unhappy with the denial, Mr. Laureano filed a Complaint in this Court on February 18,



2
 Both the ALJ’s decision (R. 21) and the R&R (Doc. No. 16 at p.1) reference a February 1, 2006 onset
date supported by R. 342. However, Mr. Laureano’s Motion for Summary Judgment and Request for
Review identifies a May 1, 2010 date supported by R. 232, 365. (Doc. No. 13-1 at p. 2.)
                                                  2
2020, in which he sought review of the ALJ’s decision. (Doc. No. 2.) On May 27, 2020, the

Honorable Karen Spencer Marston, to whom this matter was assigned, referred this matter to

Judge Heffley for an R&R. (Doc. No. 10.) Mr. Laureano filed a Motion for Summary Judgment

on October 14, 2020, in which he argued that the ALJ’s decision to deny him SSI was

unsupported by substantial evidence, as it must be. (Doc. No. 13.) The Government filed a

Response in opposition to Mr. Laureano’s Motion on November 13, 2020, arguing that the

Social Security Administration’s decision to deny Mr. Laureano SSI was supported by

substantial evidence (Doc. No. 14), and Mr. Laureano filed a Reply twelve days later (Doc. No.

15).

       On February 26, 2021, Judge Heffley issued her R&R, in which she concluded that the

ALJ’s decision denying Mr. Laureano SSI was supported by substantial evidence, and

recommended that Mr. Laureano’s petition for review of that decision be denied. (Doc. No. 16.)

Mr. Laureano timely filed objections to Judge Heffley’s R&R (Doc. No. 17), to which the

Government responded on March 26, 2021 (Doc. No. 18).

II.    STANDARD OF REVIEW

       The Court reviews the portions of the R&R to which there is an objection de novo and

“may accept, reject, or modify, in whole or in part, the findings or recommendations made by the

magistrate judge.” 28 U.S.C. § 636(b)(1)(C). However, “[o]bjections which merely rehash an

argument presented to and considered by a magistrate judge are not entitled to de novo review.”

Gray v. Delbiaso, Civil Action No. 14-4902, 2017 WL 2834361, at *4 (E.D. Pa. June 30, 2017);

see also Prout v. Giroux, Civil Action No. 14-3816, 2016 WL 1720414, at *11 (E.D. Pa. Apr.

29, 2016) (“Where objections do not respond to the Magistrate’s recommendation, but rather

restate conclusory statements from the original petition, the objections should be overruled.”).


                                                 3
       When reviewing an administrative decision regarding denial of SSI, the Court’s review is

“limited to determining whether the Commissioner applied the correct legal standards and

whether the record, as a whole, contains substantial evidence to support the Commissioner’s

findings of fact.” Schwartz v. Halter, 134 F. Supp. 2d 640, 647 (E.D. Pa. 2001). “Substantial

evidence ‘does not mean a large or considerable amount of evidence, but rather such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.’” Hartranft v.

Apfel, 181 F.3d 358, 360 (3d Cir. 1999) (quoting Pierce v. Underwood, 487 U.S. 552, 564–65

(1988)). The required level is “more than a mere scintilla but may be somewhat less than a

preponderance of the evidence.” Rutherford v. Barnhart, 399 F.3d 546, 552 (3d Cir. 2005).

Thus, so long as any finding of fact by the Commissioner of Social Security has been supported

by substantial evidence, the decision will be affirmed. 42 U.S.C. § 405(g).

III.   DISCUSSION

       In his objections, Mr. Laureano generally asserts that the ALJ’s decision was not based

on substantial evidence. (Doc. No. 17 at p. 1.) Mr. Laureano then makes five specific objections

that are mere reiterations of those made in his Request for Review. (Compare Doc. No. 13-1 at

pp. 5–20, with Doc. No. 17 at pp. 3–8.) Specifically, Mr. Laureano objects that Judge Heffley

(1) should have found that all of Dr. Bird’s notes were medical opinions required to be given

controlling weight and specifically addressed under 20 C.F.R. § 416.927, (2) failed to directly

address the ALJ’s reliance on checklist forms and failure to cite treating sources, (3) erred by

finding that the ALJ assigned appropriate weight to the consultative doctors’ notes, (4) did not

consider Mr. Laureano’s argument regarding non-compliance with diabetes treatment as a

consequence of mental illness, and (5) should have found that the ALJ improperly drew

conclusions himself by excluding the opinions of medical doctors when determining Mr.


                                                 4
Laureano’s residual functional capacity. (Doc. No. 17 at pp. 3–8.) The Court addresses each of

these objections in turn.

        A.      Decision Based on Substantial Evidence

        Mr. Laureano’s general claim that the ALJ decision was not based on substantial

evidence because he did not note his PTSD is unsupported. (Doc. No. 16 at p. 1.) Judge Heffley

specifically addressed this, noting that the ALJ did in fact address Mr. Laureano’s PTSD in his

decision, and we agree. (Doc. No. 16 at pp. 7–8; R. 28, 30–31.)

        B.      Controlling Weight of Dr. Bird’s Notes

        As to Mr. Laureano’s first specific objection that Judge Heffley should have found that

all of Dr. Bird’s treatment notes should have been considered and given controlling weight, this

issue was addressed by Judge Heffley, and the Court agrees with her that the ALJ did not fail to

consider Dr. Bird’s treatment records. (See Doc. No. 16 at p. 5.) The ALJ relies on Dr. Bird’s

records from Cohmar, Inc. when addressing Mr. Laureano’s memory (R. 26), cooperative

demeanor (id.), concentration (id.), good mood (id. at 27), grooming (id.), and more (R. 26–27;

see also id. at 30, 32–33).

        Contrary to Mr. Laureano’s argument (Doc. No. 17 at p. 4), 20 C.F.R. § 416.927 does not

require an ALJ considering an SSI application to give a treating doctor’s opinion controlling

weight; it simply states that “[g]enerally, [the Social Security Administration] give[s] more

weight to medical opinions from treating sources.” Further, paragraphs (c)(2)(i), (c)(2)(ii),

(c)(3), and (c)(6) of § 416.927 provide factors that are applied when a treating source opinion is

not given controlling weight—a clear textual indication that treating sources’ medical opinions

need not always be given controlling weight. 3


3
 The Court notes that 20 C.F.R. § 416.927(c)(2) provides that the Social Security Administration “will
always give good reasons in [their] notice of determination or decision for the weight [they] give [the
                                                    5
        Here, the Court does not find that Dr. Bird’s records qualify as medical opinions that are

entitled to weight under 20 C.F.R. § 416.927(a)(1). Section 416.927(a)(1) defines a medical

opinion as “statements from acceptable medical sources that reflect judgments about the nature

and severity of your impairment(s) . . . what you can still do despite impairment(s), and your

physical or mental restrictions.” See Cowan v. Astrue, 552 F.3d 1182, 1189 (10th Cir. 2008)

(finding that a treating doctor’s brief statement was not a true medical opinion as it did not

contain any judgment about the claimant’s limitations or what activities could still be

performed); Lara v. Comm’r of Soc. Sec., 705 Fed. App’x. 804, 812 (11th Cir. 2017) (same).

Judge Heffley noted that Dr. Bird’s records contained mainly checklist forms. (Doc. No. 16 at

n.2.) Mr. Laureano points to some records with little narrative, but these consist mainly of

transcriptions of Mr. Laureano’s own complaints, which cannot serve as a basis for a “medical

opinion” within the meaning of § 416.927(a). Clark v. Berryhill, No. 18-cv-00325-NRN, 2019

WL 2052161, at *4 (D. Colo. May 7, 2019) (finding that a doctor’s relaying of plaintiff’s

symptoms is not a medical opinion). (See R. 1346, 1364, 1419.) After reviewing the record, the

Court does not find an opinion of medical judgment by Dr. Bird as to Mr. Laureano’s limitations

that warrants being given controlling weight. See Heath v. Berryhill, No. CIV-16-1319-HE,

2018 WL 1733998, at *3 (W.D. Okla. Mar. 7, 2018) (finding that treatment notes of observations

without medical judgment regarding impairments did not qualify as a medical opinion that

needed to be given controlling weight).

        Mr. Laureano’s reliance on Burnett v. Commissioner of Social Security Administration,

220 F.3d 112, 121 (3d Cir. 2000), where the Third Circuit found that the ALJ erred when the



Claimant’s] treating source’s medical opinion.” Because Dr. Bird’s treatment records are not medical
opinions as defined by the regulation, it was not necessary for the ALJ to take this step in considering Mr.
Laureano’s case.
                                                     6
ALJ failed to mention or address contradictory medical evidence (Doc. No. 17 at p. 5), is

similarly inapposite. This case is distinguishable from Burnett because here there is no

indication that the ALJ failed to consider Mr. Laureano’s proffered medical evidence. As Judge

Heffley addressed in the R&R (Doc. No. 16 at p. 7), the ALJ utilized Dr. Bird’s treatment

records when assigning weight to the opinion evidence. (See R. 32–33.)

        C.      Reliance on Checklist Forms

        As to Mr. Laureano’s second objection, that Judge Heffley did not address the ALJ’s

reliance on checklist forms and alleged disregard of a treating source opinion, the Court finds

this claim meritless. The burden is on the Claimant to establish that his or her condition meets

the listing requirements and that he or she is therefore entitled to SSI benefits. Burnett, 220 F.3d

at 120 n.2. Mr. Laureano asserts in his Motion for Summary Judgment and his objections that

the ALJ disregarded evidence from treating sources. (Doc. No. 13-1 at pp. 9, 11–12.) However,

the checklist forms Mr. Laureano claims are insufficient come from his treating doctors at

Cohmar—individuals the ALJ concluded had properly evaluated Mr. Laureano. 4 Mr. Laureano

contends that the consultative doctor evaluations provide a better assessment of his abilities

(Doc. No. 13-1 at p. 12), but the ALJ addressed why he found that these opinions were

inconsistent with Mr. Laureano’s medical records and treatment history. (R. 32–33.) After

reviewing the record and the R&R, the Court agrees with Judge Heffley’s finding that the ALJ’s

finding in these respects was supported by substantial evidence.

        D.      Weight Accorded Consultative Doctor’s Notes

        Next, Mr. Laureano objects to Judge Heffley’s conclusion that the ALJ properly gave


4
  Mr. Laureano cites to pages 695 and 696 of the administrative record, implying that they support his
argument. (E.g., Doc. No. 13-1 at p. 11.) Being that R. 695 does not contain the attitude options listed
and that R. 696 is a signature page, the court presumes Mr. Laureano intended to cite to earlier instances
in the record.
                                                     7
little weight to the opinions of Drs. Wrable and Bosin because those opinions conflicted with the

records from Mr. Laureano’s treating doctors at Cohmar. (Doc. No. 16 at p.18; R. at p. 33.)

This objection also fails to provide any basis for relief in this case. In his brief requesting

review, Mr. Laureano cites cases which have no bearing on the case at hand. (Doc. No. 13-1 at

p. 15.) Mr. Laureano relies upon an Eastern District of Wisconsin opinion where the court found

that the ALJ’s conclusion was flawed because the ALJ failed to cite medical evidence in his

finding and failed to properly evaluate medical evidence, including not according weight to a

consultative doctor’s assessment. Worzalla v. Barnhart, 311 F. Supp. 2d 782, 795–99 (E.D. Wis.

2004). Here, the ALJ did not fail to cite medical evidence in his findings, nor did he fail to

accord weight to the opinions of Drs. Wrable and Bosin. (See R. at pp. 24–27, 33.) 5 While the

ALJ afforded the opinions little weight, he gave persuasive and reasonable explanations for

doing so in accordance with 20 C.F.R. § 416.920c.

        E.      Non-Compliance with Diabetes Treatment

        Mr. Laureano’s fourth specific objection is that Judge Heffley did not consider his

argument that the ALJ did not address his contention that he did not comply with his diabetes

treatment as a result of his mental illness. We find, as Judge Heffley did, that this argument is

meritless. (Doc. No. 16 at pp. 19–21.) Specifically, Judge Heffley found that the ALJ discussed

Mr. Laureano’s noncompliance with his diabetes treatment and how his condition nonetheless

continued to improve. (Id. at p. 20.) Judge Heffley further elaborated that the ALJ’s decision

was not based on Mr. Laureano’s noncompliance, or on negative inferences drawn from that


5
 Mr. Laureano’s reliance upon Mirace v. Celebrezze, 351 F.2d 361 (6th Cir. 1965), Grable v. Sec’y of
Health, Ed. & Welfare, 442 F. Supp. 465 (W.D.N.Y. 1977), and Crum v. Sullivan, 921 F.2d 642 (6th Cir.
1990) is similarly misplaced. Mirace involved a failure to consider “the mass of medical evidence.”
Mirace, 351 F.2d at 373. Grable addressed a disregard of evidence without conflicting evidence. Grable,
442 F. Supp. at 471. Crum dealt with a psychologist’s ability to establish a medically determined mental
impairment. Crum, 921 F.2d at 645. These issues are not found in the present case.
                                                   8
noncompliance. (Id. at p. 21.) Rather, Judge Heffley found that the ALJ properly discussed

noncompliance in his analysis of Mr. Laureano’s conditions to ensure that he imposed proper

limitations on the tasks he found Mr. Laureano was capable of performing. (Id.)

       F.      Exclusion of Medical Opinions

       Finally, Mr. Laureano’s fifth specific objection that Judge Heffley should have found that

the ALJ’s decision was not based on medical evidence, is baseless. Mr. Laureano asserts that the

ALJ “excluded the opinions of all the doctors” (Doc. No. 17 at p. 7), which is untrue. The ALJ

specifically stated that he carefully considered the entire record and further considered the

opinions of the various doctors and explained his reasonings for affording their opinions

different weights. (R. at pp. 27, 32–33.) In his summary judgment brief, Mr. Laureano argued

that the ALJ did not adequately account for his physical impairments such as his knee, hip, or

back pain. (Doc. No. 13-1 at 20–21.) A diagnosis of an impairment is not enough to warrant

benefits; rather, that impairment must result in a disabling limitation. Philips v. Barnhart, 91 F.

App’x 775, 780 (3d Cir. 2004) (citing Petition of Sullivan, 904 F.2d 826, 845 (3d Cir. 1990)).

As outlined in Judge Heffley’s R&R, the ALJ adequately addressed these issues and his decision

was supported by substantial evidence. (Doc. No. 16 at 23–24.)

IV.    CONCLUSION

       For these reasons, the Report and Recommendation is approved and adopted,

Mr. Laureano’s Objections to the Report and Recommendation are overruled, and his Request

for Review is denied.

       An appropriate Order follows.




                                                 9
